NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3288-19

GLENNY DIAZ,

          Plaintiff-Respondent,

v.

THURAI KUGAN and
BRENNA P. KUGAN,

     Defendants-Appellants.
__________________________

                   Argued September 28, 2021 – Decided November 9, 2021

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-6953-17.

                   Thomas W. Matthews argued the cause for appellants
                   (Soriano, Henkel, Biehl & Matthews, attorneys;
                   Thomas W. Matthews, of counsel and on the briefs).

                   John R. Gorman argued the cause for respondents
                   (Lutz, Shafranski, Gorman & Mahoney, PA, attorneys;
                   John R. Gorman, of counsel and on the brief; Randi S.
                   Greenberg, on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                             A-3288-19
                                        2